Citation Nr: 0330936	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post- traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On March 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain a complete copy of the 
veteran's medical records from Queen's 
Medical Center, in accordance with the 
release, which the veteran has provided.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a VA psychiatric 
examination conducted by a panel of at 
least two board-certified psychiatrists 
to determine whether or not the veteran 
presently suffers from PTSD, and if so, 
whether such disorder is related to his 
active service.  Send the claims folder 
to the examiners for review in advance 
of the scheduled examination.  The 
examiners are requested to review all 
pertinent medical evidence contained in 
the veteran's claims file, and 
particularly the report of the 
assessment dated in May 1997 from the 
Queen's Medical Center, signed by Eva 
Kishimoto, DCSW, LSW.  After each 
psychiatrist has had an opportunity to 
conduct a thorough clinical examination 
of the veteran, to include any indicated 
tests or studies, they are requested to 
offer opinions as to whether or not the 
veteran currently suffers from PTSD as a 
result of his allegedly having been in 
the vicinity of inert munitions prepared 
for transport aboard Air Force cargo 
aircraft.  No other stressors have been 
verified, and the examiners are 
cautioned to limit any such 
consideration to the alleged stressor 
set forth above.  The examiners are 
requested to offer opinions as to the 
sufficiency of the veteran's alleged 
stressors as a causative factor for the 
incurrence of PTSD, and are requested to 
offer opinions as to whether or not Ms. 
Kishimoto would have been qualified to 
render such a diagnosis given her stated 
license qualifications in May 1997.  If 
the veteran is not found to have PTSD, 
the examiners should so state.  Any 
opinions offered must be supported by a 
complete rationale in the typewritten 
examination report, and must also be 
reconciled with each other as well as 
any other relevant medical opinion of 
record.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





